Citation Nr: 1114963	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  99-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral leg disorder to include as secondary to service-connected disability. 

2.  Entitlement to an initial evaluation beyond 40 percent for a low back disorder. 

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1974 to August 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In pertinent part of a September 2004-issued decision, the Board denied an initial rating higher than 10 percent for lower back strain and remanded other issues for development.  In February 2006, United States Court of Appeals for Veterans Claims (the Court) vacated that portion of the September 2004 Board decision that denied a higher rating for the low back.  

In December 2006, the Board denied several service connection claims, and remanded a higher rating for the lower back.  In August 2008, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

In January 2009, the Board again remanded the issue of entitlement to a higher rating for a low back disorder and also remanded the issues of entitlement to a TDIU.  In February 2010, the Board granted a 40 percent rating for the low back disorder and remanded the TDIU claim.  While the case was in remand status, the Veteran issued a notice of disagreement to the RO rating decision granting the 40 percent rating.  The RO also adjudicated the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a bilateral leg disorder to include as secondary to service-connected disability and the Veteran timely perfected an appeal on that issue.  That issue has been merged and the case has been returned to the Board for further action.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issues of entitlement to an initial evaluation beyond 40 percent for a low back disorder and entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1978, the RO denied the Veteran's claim for service connection for blood clots of the thighs.  In July 1999, the RO found that no new and material evidence had been received to reopen the claim; the Veteran did not appeal that decision.  

2.  The evidence received since the RO's last final denial in July 1999 which was not previously of record, and which is not cumulative of other evidence of record, does not bear directly and substantially upon the specific matter under consideration, and is not so significant that it must be considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1999 decision that found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a bilateral leg disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the July 1999 rating decision that that found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a bilateral leg disorder, is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in April 2010 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records, private records and Social Security Administration records.  A specific VA medical opinion is not needed to consider whether the Veteran has submitted new and material evidence but, rather, the Board has reviewed all the evidence submitted to the claims file since the last final denial.  Therefore, a remand for a VA opinion or examination is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence need not be probative of all the elements required to award the claim, but need be probative only as to each element that was a specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by a Veteran to reopen his or her claim is presumed credible for the limited purpose of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App.  6, 10 (1997).  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).   

In this case, the RO denied service connection for blood clots in the thighs in January 1978, and so informed the Veteran in February 1978.  At that time, the RO considered the Veteran's service treatment records and a VA examination report dated in December 1977.  The service treatment records were negative for any treatment of blood clots in the thighs and there was no finding of blood clots of the thighs on the VA examination report.  The RO denied the claim, finding that there was no evidence of the condition.  The Veteran did not timely appeal the decision and it became final.  

In July 1999, the Veteran attempted to reopen his claim for service connection for a disability of the legs to include blood clots.  The RO denied the claim, finding that no new and material evidence had been received and so informed the Veteran in August 1999.  At that time, the RO considered private records dated from July 1977 to January 2001.  The RO denied the claim finding that the private records showed no treatment for the claimed disorder.  He did not timely appeal, and the decision became final.  

Evidence received since the last final denial by the RO in July 1999 includes hearing testimony before the Board in August 2008, VA outpatient treatment records dated from 1990 to 2010, private records dated from 1977 to 1999, records from the Social Security Administration (SSA), records from Worker's Compensation, and VA examination reports dated in May 2002, February 2004, April 2007, and June 2009.  

The foregoing VA medical records have been reviewed and they do not show that the Veteran has a current bilateral leg disorder.  The only reference in the file relates to complaints of lower leg pain radiating from the low back.  It is noted that the 40 percent rating assigned for the Veteran's service-connected disability of the low back included consideration of his radiating pain as noted when the Board assigned the a 40 percent rating.  No separate bilateral leg disability to include blood clots has been identified.  The foregoing records raise no reasonable possibility f substantiating the Veteran's claim.  Thus, the evidence is not material within the meaning of 38 C.F.R. § 3.156(a).

The Board finds that the assertions and testimony by the Veteran were already addressed by the final prior rating decision.  Thus, they do not constitute new and material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as a question of medical diagnosis, etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements are not material to the critical issue in this case of whether he has a current medical condition.   In Moray v. Brown, 5 Vet.  App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of  service connection. 

In sum, the evidence added to the file since the last final denial raises no reasonable possibility of substantiating the claim for service connection for a bilateral leg disorder.   Thus, it is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened. 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a bilateral leg disorder to include as secondary to service connected disability and the claim to reopen is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In February 2010, the Board granted an initial rating of 40 percent for the Veteran's low back disorder for the entire appeal period.  By rating decision dated in March 2010, the RO implemented the Board's decision and assigned the 40 percent initial rating for the Veteran's service connected low back disorder.  The Veteran submitted a notice of disagreement with the assigned rating in October 2010.  No statement of the case has been issued on this rating action. 

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  This matter must, accordingly, be remanded for issuance of a statement of the case.  

The Board also finds that, because adjudication of the Veteran's increased rating claim could likely affect his TDIU claim, this claim is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's TDIU claim is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (Issues are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.).  Thus a determination on that issue will be deferred pending the completion of the development below.  


Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to an initial evaluation in excess of 40 percent for a low back disorder.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should that issue be returned to the Board for further appellate consideration, if in order.  The issue of entitlement to a TDIU should be readjudicated, if in order, and returned to the Board for further consideration as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


